DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because of the following informalities:
Figure 13 has failed to comply with 37 CFR 1.84(p)(5), because element 242 is not mentioned in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
  Paragraphs 0070, 0071, and 0072 describe element “151” as an “upper fastener” and an “adjuster.” Said paragraphs should be revised to consistently reference element “151” as the “upper fastener” or the “adjuster.
Paragraph 0073, “first roller position adjustment system 212” should read --second roller position adjustment system 212--.
Paragraph 0075, “upper fastener 151” should read --upper fastener 251--.
Paragraph 0075, “lower fastener 152” should read --lower fastener 252--.
Appropriate correction is required.


Claim Objections
The following claims are objected to because of the following informalities:
Claim 1, “an upper cap the can” should read --an upper cap of the can--.
Claim 5, “the driving assembly” should read --the can driving assembly--.
Claim 9, “first roller position adjustment” should read --first roller position adjustment mechanism-- or --first roller position adjustment system-- as set forth and described in paragraphs 0070 and 0071 of the specification. 
Claim 22, “the step of raising” should read --the step of raising the lower chuck-- for consistency.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1
Claim 1, “can driving assembly” with the functional language of “configured to rotate at least one of the upper chuck and the lower chuck” is interpreted as a motor and a transmission system utilizing pulleys and belts or equivalents, as described in paragraph 0062 of the specification and as shown in figure 10.
Claim 1, “first seam forming subassembly” and “second seam forming subassembly” with the functional language of “to form a double seam can seal between the blank and the upper cap” are interpreted as rollers, trunnions, and axles as described on paragraph 0065 of the specification.
Claim 4, “an adjustment mechanism” with the functional language of “to adjust the position of the lower chuck relative to the upper chuck in the engaging configuration” is interpreted as a set of screws, threaded rods and nuts as described in paragraph 0058 of the specification.
Claim 9, “a first roller position adjustment” with the functional language of “adjusting the vertical position of the first roller relative to the upper chuck” is interpreted as a system/mechanism having brackets and fasteners as described in paragraph 0071 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Regarding claim 2 recitation “overcenter mechanism”, said recitation has a known structure in the art and does not invoke an interpretation under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a can handling assembly associated with the frame”, the structural metes and bounds of the phrase “associated with” are unclear, e.g. the can handling assembly is attached to the frame.
Claim 8 recites “with a first rotation actuator.” The metes and bounds of the term “with” in said recitation is unclear, i.e. is the term meant to further define a previously set forth element (e.g. further includes/comprises), or if the term is meant to set forth a structural connection (e.g. attached/connected to).
Claim 10
Claim 12, recites “with a second rotation actuator.” The metes and bounds of the term “with” in said recitation is unclear, i.e. is the term meant to further define a previously set forth element (e.g. further includes/comprises), or if the term is meant to set forth a structural connection (e.g. attached/connected to).
Claim 13, “the axis of rotation” of the upper and lower chuck lack antecedent basis.
Claim 14, “the vertical position of the first roller” and “the vertical position of the second roller” lack antecedent bases.
Claim 20 recites “a can position bracket having an inner edge extending inwardly toward the axis of rotation”. It is unclear the axis of rotation of what element said recitation is referring to, because an axis of rotation was not set forth in claim 1.
Claim 21 recites “a can blank” and “a top cap”, it is unclear if said recitation are meant to refer to the previously set forth “blank” and “upper cap” of claim 1, or they are meant to set forth additional components. It is noted that “can blank” and “top cap” are recited multiple times throughout claims 21 and 22, which should be addressed accordingly.
Claim 21 recites “raising the lower chuck so that the top cap engages the upper chuck and the lower chuck reaches the engaging configuration.” Recitation “the engaging configuration” lacks antecedent basis. It is noted that the “engaging configuration” is set forth claim 2, and not in claim 1.
Claim 21 recites “deforming the same”, it is unclear what element(s) recitation “the same” is referring to. it is noted that said recitation is recited twice in claim 21, which should be addressed accordingly.
Claim 22 recites “directing the can blank away from the inner edge of the can positioning bracket by the upper chuck contacting the top cap during the step of raising, so that in the step of actuating, the can blank is rotated in a spaced apart orientation relative to the inner edge of the can blank.”
Regarding recitation “so that in the step of actuating”, it is unclear which step of “actuating” the recitation is meant to refer to, because multiple “actuating” steps are previously set forth in claim 21.
Regarding recitation “the inner edge of the can blank”, it is unclear if said recitation is meant to refer to the previously set forth inner edge of the “can position bracket” or it is meant to set forth a new inner edge of the can blank.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5-10, 12-16, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aldred et al. (hereinafter Aldred; US 9545656 B2).

Regarding claim 1, Aldred discloses a can seaming apparatus (figure 9) comprising:
a frame (figure 9, i.e. a frame holding all the components);
a can handling assembly associated with the frame (figure 9, i.e. a can handling assembly (103, 120, 121) attached to the frame), the can handling assembly having a lower end can handling subassembly (120, 121) and an upper can handling subassembly (103), the lower can handling subassembly including a lower chuck structurally configured to retain a lower rim of a blank of a can (figure 9), the upper end can handling assembly including an upper chuck structurally configured to retain an upper cap the can (figure 9), the lower end can handling assembly further including a lower can positioning subassembly structurally configured to raise and lower the lower chuck toward and away from the upper chuck (figure 9, i.e. a push rod is found between the lower chuck (120) and pneumatic cylinder (121)), with the upper push rod movable toward and away from the upper chuck (figure 9 and column 6, lines 17-22, i.e. a pneumatic cylinder (121) of the lower end can handling  subassembly (120, 121) is used to raise and lower the lower chuck (120) to engage with the upper chuck (103));
can driving assembly structurally configured to rotate at least one of the upper chuck and the lower chuck (figure 2, element 111, i.e. a motor (111) rotates the upper chuck (103); column 4, lines 3-6); and
a seaming assembly (figure 6) including a first seam forming subassembly (figure 6, elements 101, 114, and 105) and a second seam forming subassembly (figure 6, elements 102, 115, and 106), each movably coupled to the frame (figure 6, i.e. the seam forming subassemblies are pivotally coupled to the frame via pivot points (114, 115)), and operable sequentially to form a double seam can seal between the blank and the upper cap (column 4, lines 12-22).

Regarding claim 5, Aldred further discloses wherein the can driving assembly includes a motor that is operably coupled to the upper chuck, to in turn, facilitate rotation thereof (figure 2, i.e. the motor (111) rotates the upper chuck (103); column 4, lines 3-6).

Regarding claims 6, Aldred further discloses wherein the upper chuck is rotatably coupled to the frame, in an axis that is in a fixed position relative to the frame (column 6, lines 17-22, i.e. in order to seal the can, the lower chuck (120) is raised to the upper chuck, which is free to rotate via the motor, where the axis of rotation is fixed and the upper chuck can’t move left or right).

Regarding claim 7, Aldred further discloses wherein the lower chuck and the upper chuck have a collinear axis of rotation (figure 9, i.e. the upper and lower chuck (103, 120) are aligned vertically and share the same axis of rotation).

Regarding claim 8, Aldred further discloses wherein the first seam forming subassembly further includes a first roller (figure 6, element 101) rotatably coupled to a first roller trunnion (figure 6, element 105, i.e. the first roller (101) is coupled to the first trunnion (105)) that is pivotably coupled to the frame about a first pivot axle (figures 6 and 9, element 114, i.e. the trunnion is pivotally coupled to the frame via a first pivot axle (114)), the first pivot axle being spaced apart from an axis of rotation of the first roller (figure 6, i.e. the axis of rotation of the first pivot axle (114) is separate from the axis of rotation of the first roller (101), which is located at the center of the first roller), with a first rotation actuator (figure 6, element 109, i.e. a first actuator) configured to rotate the first roller trunnion about the first pivot axle (figure 6, i.e. a first actuator (109) that pivots the first trunnion (105) about the first pivot axle (114)), to, in turn, direct the first roller into contact with at least one of the blank of the can and the upper cap of 

Regarding claim 9, Aldred further discloses a first roller position adjustment (figure 2, element 107), which selectively alters a vertical position of the first roller relative to the upper chuck, so as to alter a point of contact on the at least one of the blank and the top cap (column 4, lines 25-28).

Regarding claim 10, Aldred further discloses wherein an axis of rotation of the first pivot axle and the first roller is parallel to the axis of rotation of the upper chuck and the lower chuck (figure 5 as annotated below).

    PNG
    media_image1.png
    575
    596
    media_image1.png
    Greyscale

Annotated Figure 5 of Aldred.

Regarding claim 12, Aldred further discloses wherein the second seam forming subassembly (figure 6, elements 102, 115, and 106) further includes a second roller (figure 6, element 102) rotatably coupled to a second roller trunnion (figure 6, element 10, i.e. the second roller (102) is 

Regarding claim 13, Aldred further discloses wherein the first pivot axle and the second pivot axle are parallel to each other and parallel to an axis of rotation of the upper and lower chuck (figure 5 as annotated below).

    PNG
    media_image2.png
    575
    649
    media_image2.png
    Greyscale

Annotated Figure 5 of Aldred.

Regarding claim 14, Aldred further discloses wherein each of the first and second pivot axles (figure 6, elements 114 and 115) include an adjustment mechanism (figure 4, elements 107 and 108), which selectively alters a vertical position of the first roller relative to the upper chuck, and a vertical position of the second roller relative to the upper chuck, so as to alter a point of contact of the first roller and the second roller, respectively, on the at least one of the blank and the top cap (column 4, lines 25-28).

Regarding claim 15, Aldred further discloses wherein the first pivot axle is positioned on one side of the upper chuck, and the second pivot axle is positioned on a second side of the upper chuck (figure 6, elements 114 and 115, i.e. the pivot axles (114, 115) are located on opposite ends of the upper chuck (103)).

Regarding claim 16, Aldred further discloses wherein the first roller and the second roller are each configured to contact the at least one of the blank and the top cap on opposite sides (figure 6, elements 114 and 115, i.e. the pivot axles (114, 115) are located on opposite ends of the upper chuck (103)).

Regarding claim 21, Aldred discloses a method of operating a can seaming apparatus:
providing a can blank and a top cap (figure 9, element 104, i.e. a can blank and lid assembly; claim 7, line 23-24, i.e. a can blank and lid assembly is provided to make a seam);
positioning the can blank on the lower chuck (figure 9, i.e. the can blank, which is part of the can and lid assembly (104), is positioned on the lower chuck (120));

raising the lower chuck so that the top cap engages the upper chuck and the lower chuck reaches the engaging configuration (figure 9, i.e. the lower chuck (120) is raised to engage the can and lid assembly (104) with the upper chuck (103); claim 12);
locking the lower chuck in the engaging configuration (column 6, lines 13-26, i.e. a pneumatic cylinder is extended and held in place to complete a seaming operation of the can body and upper cap);
actuating the driving assembly so as to rotate the lower and upper chucks and the can blank and top cap about an axis of rotation (column 4, lines 3-9 and column 6, lines 13-17, i.e. the motor (111) spins the upper chuck (103), which in return spins the can and lid assembly (104) and the lower chuck (120));
actuating the first seam forming subassembly to engage the can blank and top cap, deforming the same (column 4, lines 12-22, i.e. the first seam roller is actuated first to initiated the seaming process);
disengaging the first seam forming subassembly from the can blank and top cap (column 4, lines 12-22, i.e. the first seam roller is disengaged to continue with the second seam roller seaming operating);
actuating the second seam forming subassembly to engage the can blank and top cap, deforming the same (column 4, lines 12-22, i.e. the second seam roller is actuated to finalize the seaming process); and
removing the can blank and top cap which define a formed can (once the seaming operation is completed, the sealed can is inherently removed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aldred in view of Wittebolle (US 690002 A).
Regarding claims 2-4, Aldred discloses the lower end can handling assembly including a pneumatic cylinder (figure 9, element 121), Aldred does not disclose the lower end can handling assembly including a mechanical overcenter mechanism.
However, in the same field of endeavor, Wittebolle teaches a can seaming apparatus (figure 1) comprising a lower can handling subassembly including a mechanical overcenter mechanism used to lock the lower chuck into an engaging configuration (figure 1 as annotated below, i.e. an overcenter mechanism with a handle (O), where once the handle (O) is rotated downwards, the overcenter mechanism pushes and locks the lower chuck into an engaging 
the overcenter mechanism including an overcenter handle coupled through linkages to the lower chuck, wherein the overcenter handle can be rotated relative to the linkages into the engaging configuration (figure 1 as annotated below, i.e. the handle (O) of the overcenter mechanism is rotated downwards, to move a lower clamp rod downward, which in turn rotates a 90° linkage clockwise that causes an intermediary link to straighten to a vertical position, thus pushing the upper push rod upwards and locking the overcenter mechanism in the engaging configuration); and
the overcenter mechanism further including an adjustment mechanism structurally configured to adjust the position of the lower chuck relative to the upper chuck in the engaging configuration (figure 1, i.e. a threaded rod with a hex head attached to the overcenter mechanism and the lower chuck is used to further adjust fine-tune the vertical position of the lower chuck).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the pneumatic cylinder of the lower end can handling assembly with the mechanical overcenter mechanism as taught by Wittebolle, because substituting one known element for another to obtain predictable results involves only routine skill in the art, such as substituting automated pneumatic/hydraulic systems with equivalent manual mechanical linkage systems. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

    PNG
    media_image3.png
    581
    1533
    media_image3.png
    Greyscale

Annotated Figure 1 of Aldred.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aldred, in view of Junkunc (US 2137245 A).
Regarding claim 11, Aldred discloses the first rotation actuator comprising an automated rotary actuator with a cam assembly (figure 2, element 109; column 4, lines 31-34), Aldred does not disclose the first rotation actuator comprising a manual lever extending from the first trunnion. However, in the same field of endeavor, Junkunc teaches a can seaming apparatus (figure 1) comprising a manual rotation actuator (figure 5) having a lever (51) that extends from a roller trunnion (48), in order to engage a roller (N) against an upper cap of a can (figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the automated rotary actuators of Aldred with the manual lever actuator of Junkunc, because substituting one known element for another to obtain predictable results involves only routine skill in the art, such as substituting automated components with equivalent manual components. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(A).

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aldred, in view of Guenther (US 2052620 A).
Regarding claim 20, Aldred discloses the invention substantially as claimed, except for a can positioning bracket. However, in the same field of endeavor, Guenther teaches a can seaming apparatus (figure 2) comprising a can positioning bracket (figure 2, elements 109, 111, and 112, i.e. a can positioning bracket) having an inner edge extending inwardly toward the axis of rotation (figure 2, element 112, i.e. the inner edge (112) of the bracket faces the can axis of rotation), wherein the inner edge is outboard of a can positioned and retained by the can handling assembly (figure 2, i.e. the inner edge (112) is located next to the can, and not where the can would be placed during the seaming process; page 3, first column, lines 5-12, i.e. the cans are initial centered and held in position by the can positioning bracket, until the can seaming operation is commenced).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the can seaming apparatus of Aldred to include the can positioning bracket as taught by Guenther, in order to center the cans prior to seaming (page 3, first column, lines 5-12).

Regarding claim 22, Aldred discloses the invention substantially as claimed, except for a can positioning bracket, where during operation of the can seaming apparatus, the blank of the can rests on the inner edge of the can positioning bracket, until the blank of the can engages with the upper chuck.
However, in the same field of endeavor, Guenther teaches a can seaming apparatus (figure 2) comprising a can positioning bracket, where during operation the blank of the can is leaning against an inner edge of a can positioning bracket (figure 2, elements 109, 111, and 112, 
directing the blank of the can away from the inner edge of the can positioning bracket by the upper chuck contacting the top cap during the step of raising, so that in the step of actuating, the blank of the can is rotated in a spaced apart orientation relative to the inner edge of the blank of the can page 3, first column, lines 5-12, i.e. the cans are initially centered by the can positioning bracket between the upper and lower chucks, which means once seaming operations are commenced the can is no longer in contact with the can positioning bracket due to the rotational aspect of a can seaming operation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the can seaming apparatus of Aldred to include the can positioning bracket as taught by Guenther, in order to center the cans prior to seaming (page 3, first column, lines 5-12).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 5-16 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 17-19 of Patent US 10751785 B2. The claims of the present application are broad, while those of US’785 are narrow. It is noted that while not identical, the narrow claims of US’785 anticipate or render obvious the broad claims of the present application.
Present Application
17/001,387
Claims
Patent
US 10751785 B2
Claims
Notes
1
1
Claim 1 of the present application is broader, because it does not further define the lower can positioning subassembly comprising an overcenter mechanism.
1+2
1
-
1+2+3
1
-
1+5
1+2
-
1+6
1+3
-
1+7
1+4
-
1+8
1+5
-
1+8+9
1+5+6
-
1+8+9+10
1+5+6+7
-
1+8+9+10+11
1+5+6+7+8
-
1+8+12
1+5+9
-
1+8+12+13
1+5+9+10
-
1+8+12+13+14
1+5+9+10+11
-
1+8+12+13+14+15
1+5+9+10+11+12
-
1+8+12+13+14+15+16
1+5+9+10+11+12+13
-
1+20
1+17
-
1+21
1+18
Claim 21 of the present application is broader, because it does not include steps regarding the overcenter mechanism.
1+21+22
1+18+19
-



Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10751785 B2 in view of Wittebolle.
Regarding claim 4, claim 1 of US’785 discloses the invention substantially as claimed (see Section 20 of this Office Action), except for the overcenter mechanism further comprising an adjustment mechanism. However, in the same field of endeavor, Wittebolle teaches a can seaming apparatus (figure 1) comprising an overcenter mechanism with an adjustment mechanism configured to adjust the position of the lower chuck relative to the upper chuck in the engaging configuration (figure 1, i.e. a threaded rod with a hex head attached to the overcenter mechanism and the lower chuck is used to further adjust and fine-tune the vertical position of the lower chuck).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the overcenter mechanism of US’785 to include the adjustment mechanism as taught by Wittebolle, in order to fine-tune and further adjust the vertical position of the lower chuck (figure 1).

Claims 1-10, 12-16, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US 11141774 B2 in view of Aldred.
Regarding claim 1, claim 1 of US’774 discloses a can handling assembly comprising an upper chuck and a lower chuck, but US’774 does not disclose the can handling assembly comprising an upper can handling subassembly comprising the upper chuck, and a lower end can handling subassembly comprising the lower chuck. However, in the same field of endeavor, Aldred teaches a can seaming apparatus comprising a can handling assembly (figure 9, i.e. a can handling assembly (103, 120, 121), the can handling assembly including an upper chuck being part of an upper can handling subassembly (103), and a lower chuck being part of lower end can 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the can handling assembly of the present application to include upper and lower end can handling subassemblies as taught by Aldred, in order to handle a can body and an upper cap during a seaming process (figure 9; column 4, lines 6-9; and column 6, lines 13-24).
US’774 also discloses a seaming assembly (i.e. “a seam forming assembly”) comprising a single pivotable roller frame having a roller, a roller axis and a pivot axle, where said roller frame and associated roller, roller axis, and pivot axle are considered  as an assembly being equivalent to the present application’s first seam forming subassembly of the seaming assembly. US’774 does not disclose a second seam forming subassembly. However, in the same field of endeavor, Aldred teaches a can seaming apparatus (figure 6) comprising a seaming assembly having both first and second seam forming subassemblies (figure 6, i.e. first seam forming subassembly (105, 114, 101) and second seam forming subassembly (106, 115, 102)), each subassembly comprising a pivotable roller frame (105, 106), a roller (101, 102), a roller axis, and a pivot axle (114, 115).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the seaming assembly of US’774 to include a second seam forming subassembly as taught by Aldred, in order to perform a double envelopment seam (column 4, lines 12-22).

Regarding claims 2-10, 12-16, and 21, while said claims are not identical, they are rendered obvious by the claims 1-6 and 14 of US’774 in view of Aldred as noted below.
Present Application
17/001,387
Claims
Patent
US 11141774 B2
Claims
Notes
1
1+Aldred
See Section 22.a of this Office Action
1+2
1+Aldred+2
-
1+2+3
1+Aldred+2+3
-
1+2+3+4
1+Aldred+2+3+4
-
1+5
1+Aldred
The “motor” of US’774 claim 1 is considered to be equivalent to the “can driving assembly” of present application claim 1.
1+6
1+Aldred+5
-
1+7
1+Aldred+6
-
1+8
1+Aldred
The “roller frame” of US’774 claim 1 is considered to be equivalent to the “first trunnion” of present application claim 8. Similarly, accompanying “first roller”, “first roller axis”, and “roller frame pivot axle” of US’774 are considered to be equivalents to the “first roller”, “first roller axis”, and “first pivot axle” of present application claim 8, respectively.
1+8+9
1+Aldred
Aldred teaches roller position adjustment mechanisms (figure 2, elements 107, 108)
1+8+9+10
1+Aldred
Aldred teaches the pivot axles and the roller axes are parallel to an axis of rotation of the upper/lower chucks (figure 6)
1+8+12
1+Aldred
See Section 22.a of this Office Action, i.e. Aldred teaches a second seam forming subassembly comprising the second trunnion/”roller frame”, second roller, second roller axis, and second pivot axle.
1+8+12+13
1+Aldred
Aldred teaches the pivot axles and the roller axes are parallel to an axis of rotation of the upper/lower chucks (figure 6)
1+8+12+13+14
1+Aldred
Aldred teaches roller position adjustment mechanisms (figure 2, elements 107, 108)
1+8+12+13+14+15
1+Aldred
Aldred teaches the first and second roller frames (figure 4, elements 105, 106) are on opposite sides of the upper chuck (103)
1+8+12+13+14+15+16
1+Aldred

1+21
1+Aldred+14
The steps of “pivoting the roller frame in a first direction” and “pivoting the roller frame in a second direction” of US’774 claim 14 is considered equivalents to steps of “actuating the first seam forming subassembly” and “disengaging the first seam forming subassembly” of present application claim 21.
Furthermore, Aldred teaches the step of “actuating the second seam forming subassembly” (column 4, lines 12-22) of present application claim 21.


Claims 20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 of US 11141774 B2 in view of Aldred and Guenther.
Regarding claims 20, the combination of US’774 claim 1 and Aldred teach the invention substantially as claimed (see Section 22.a of this Office Action), except for the can seaming apparatus further comprising a can positioning bracket. However, in the same field of endeavor, Guenther teaches a can seaming apparatus (figure 2) comprising a can positioning bracket (figure 2, elements 109, 111, and 112, i.e. a can positioning bracket) having an inner edge extending inwardly toward the axis of rotation (figure 2, element 112, i.e. the inner edge (112) of the bracket faces the can axis of rotation), wherein the inner edge is outboard of a can positioned and retained by the can handling assembly (figure 2, i.e. the inner edge (112) is located next to the can, and not where the can would be placed during the seaming process; page 3, first column, lines 5-12, i.e. the cans are initial centered and held in position by the can positioning bracket, until the can seaming operation is commenced).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the can seaming apparatus of Aldred to include the can positioning bracket as taught by Guenther, in order to center the cans prior to seaming (page 3, first column, lines 5-12).

Regarding claim 22, the combination of US’774 claim 14 and Aldred discloses the invention substantially as claimed (see Section 22.a of this Office Action), except for a can positioning bracket, where during operation of the can seaming apparatus, the blank of the can rests on the inner edge of the can positioning bracket, until the blank of the can engages with the upper chuck.

directing the blank of the can away from the inner edge of the can positioning bracket by the upper chuck contacting the top cap during the step of raising, so that in the step of actuating, the blank of the can is rotated in a spaced apart orientation relative to the inner edge of the blank of the can page 3, first column, lines 5-12, i.e. the cans are initially centered by the can positioning bracket between the upper and lower chucks, which means once seaming operations are commenced the can is no longer in contact with the can positioning bracket due to the rotational aspect of a can seaming operation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the can seaming apparatus of Aldred to include the can positioning bracket as taught by Guenther, in order to center the cans prior to seaming (page 3, first column, lines 5-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAA/Examiner, Art Unit 3725                 

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725